Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-11 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest an apparatus comprising: a substrate having a first surface and a second surface opposite the first surface of the substrate; a photonic integrated circuit (PIC) coupled to the substrate and having a first surface, wherein the first surface of the substrate is proximate the first surface of the PIC and the second surface of the substrate is distal the first surface of the PIC; a lid, contacting the first surface of the substrate; a fiber holder disposed on the lid and covering at least partially the PIC, such that the lid is disposed between the fiber holder and the PIC; an optical fiber; in combination with the other recited limitations in the claim. 
Claims 2-11 are allowable as dependent upon claim 1.
Claims 21-25 are allowed. 
Independent claim 21 is allowed because the prior art does not teach or suggest an apparatus comprising: a substrate having a first surface and a second surface opposite the first surface of the substrate; a photonic integrated circuit (PIC) coupled to the substrate and having a first surface; a lid, contacting the first surface of the substrate and at least partially covering the PIC, exhibiting at least one retaining feature; and an optical fiber coupled to the PIC and in contact with the retaining feature of the lid; in combination with the other recited limitations in the claim. 
Claims 22-25 are allowable as dependent upon claim 21.
Prior art reference Crow et al. (2005/0135732; “Crow”) is the closest prior art of record in this application. However, Crow fails to disclose the fiber and lid limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883